Citation Nr: 0908862	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical cancer. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1977 to October 
1979.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

Cervical cancer was not manifested in service or for many 
years thereafter and has not been shown to be related to any 
incident of service, including the use of birth control 
pills.


CONCLUSION OF LAW

The criteria for service connection for cervical cancer, to 
include on a presumptive basis, have not been met.  38 
U.S.C.A. §§ 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2006, which substantially complied with 
the notice requirements.  

VA has obtained service treatment records, afforded the 
Veteran physical examinations, and obtained medical opinions 
as to the etiology and severity of disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Cervical Cancer

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran is seeking service connection for cervical cancer 
which she contends resulted from her use of birth control 
pills in service.  The evidence shows that she was given oral 
contraceptives in service, to include Norinyl 1 + 50.  
Cervical cancer was diagnosed in April 2004, after a pap test 
revealed severe dysplasia.  The Veteran underwent a radical 
hysterectomy in May 2004.  

The Veteran's service treatment records indicate that she 
reported taking birth control pills at her entrance physical 
examination in June 1977.  In December 1977 she was seen for 
complaints of breakthrough bleeding.  In August 1978, the 
Veteran presented with back and stomach pain and reported 
that her menstrual cycle had been irregular for the past two 
months.  A pelvic exam done at that time was negative for any 
abnormalities, and a pap test was normal.  Additionally, the 
August 1978 record referenced a negative pap test conducted 
in March 1978.  The August 1978 service treatment records 
also noted that the Veteran was having trouble with birth 
control pills and her prescription was changed.  In October 
1978, she was treated for abdominal pain and swelling and 
referred for a gynecology appointment.  She was later seen in 
the gynecology department, where she reported a small amount 
of bleeding, which was determined to be associated with birth 
control pills.  In January 1979, the Veteran complained of 
discharge and itching and was diagnosed with vaginitis.  In 
June 1979, the Veteran complained of stomach pain and 
discharge and reported that she had stopped taking birth 
control pills because her periods were irregular.  

The Veteran has submitted private hospital treatment records 
dated between February 1980 and December 1982.  These records 
do not show any treatment for cervical dysplasia.  

The claims file contains VA outpatient treatment records 
dated between October 2002 and August 2006.  In October 2002, 
the Veteran was noted to have had a normal pap test the 
previous year.  The Veteran reported having menstrual periods 
once every three months.  Otherwise, no abnormalities were 
noted.  Abnormal cervical cells were first detected in 
January 2004, and in February 2004 the Veteran was diagnosed 
with severe dysplasia.  As noted, she underwent a radical 
hysterectomy in April 2004.  A June 2005 treatment record 
noted that the Veteran currently had no significant 
abnormality.

The Veteran underwent a VA examination in July 2006.  The 
examiner reviewed the claims file and noted that there were 
no records of abnormal pap tests in service and that prenatal 
records showed normal cytology.  Although the Veteran 
reported previous abnormal pap tests in either 1979 or 1996, 
the first abnormal pap test that the examiner was able to 
locate was a VA record dated in 1999, which revealed atypical 
cells of undetermined significance.  The examiner stated that 
cervical cancer is not caused by birth control pills as the 
Veteran contends.  It is rather directly related to the human 
papilloma virus (HPV) which causes dysplastic changes that 
appear on pap tests before they progress to cervical cancer.  
He noted that Veteran's first abnormal pap was more than 20 
years after the end of her active service.  The examiner 
concluded that it was unlikely that the Veteran's cervical 
cancer was caused by birth control pills taken in service.  

The Veteran has submitted medical information from the 
internet which states that birth control pills containing 
estrogen only may cause uterine cancer, as well as a list of 
possible side effects associated with Norinyl 1 + 50.  The 
record also contains a document purportedly copied from a 
cancer website which states that oral contraceptives 
containing estrogen and progesterone "may have a role in the 
development" of cervical dysplasia.  

After carefully reviewing the relevant evidence, the Board 
finds that the Veteran's cervical cancer is not related to 
her service.  Cervical cancer was not manifest in service, 
and there is no evidence of abnormal cells until 20 years 
after separation.  That there is no showing of dysplasia or 
cervical cancer until many years after service weighs against 
a finding of service connection.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints).  Moreover, cervical 
cancer is not a disorder capable of lay observation, and 
therefore continuity of symptomatology cannot be established 
through the Veteran's own statements here.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, there is no 
competent medical evidence linking cervical cancer to any 
incident of service, to include the use of birth control 
pills, and in fact, as discussed above, the VA examiner in 
July 2006 reached the opposite conclusion.  As his opinion 
was offered after consideration of the evidence of record, it 
is found to be highly probative.

The articles and web texts the Veteran has submitted 
discussing a possible relationship between birth control 
pills and some cancers do not constitute competent medical 
evidence of the cause of his cervical cancer.  The source of 
this information is not clear; thus it cannot be accepted as 
"medical treatise" evidence.  In addition, the articles do 
not discuss "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
Two of the documents do not discuss cervical cancer at all, 
while the third uses speculative terms.  Therefore, these 
documents are not competent medical evidence relating to the 
Veteran's condition.  Finally, she has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the preponderance of the evidence is against a 
finding of service connection for the Veteran's cervical 
cancer.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Service connection for cervical cancer is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


